                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 UNITED STATES OF AMERICA,                        )
                                                  )
        Plaintiff/Respondent,                     )   Crim No.: 6:15-cr-00037-GFVT-HAI-1
                                                  ) Related Civ. No.: 6:17-cv-00110-GFVT-HAI
 V.                                               )
                                                  )        MEMORANDUM OPINION
 JUSTIN GLENN CATER,                              )                      &
                                                  )                   ORDER
        Defendant/Petitioner.                     )

                                       *** *** *** ***

       This matter is before the Court on the Recommended Dispositions filed by United States

Magistrate Judge Hanly A. Ingram. The Defendant, Justin Glenn Cater, first filed a pro se

motion to vacate his sentence pursuant to 28 U.S.C. § 2255. [R. 33.] Judge Ingram reviewed the

motion and prepared a Recommended Disposition. [R. 39.] Mr. Cater filed an objection to this

recommendation. [R. 40.] The United States has not filed a response.

       Under Federal Rule of Civil Procedure 72(b)(2), a petitioner has fourteen days after

service to register any objections to the Recommended Disposition or else waive his rights to

appeal. In order to receive de novo review by this Court, any objection to the recommended

disposition must be specific. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). A specific

objection “explain[s] and cite[s] specific portions of the report which [counsel] deem[s]

problematic.” Robert v. Tesson, 507 F.3d 981, 994 (6th Cir. 2007). A general objection that

fails to identify specific factual or legal issues from the recommendation, however, is not

permitted, since it duplicates the Magistrate’s efforts and wastes judicial economy. Howard v.

Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). When no objections are
made, however, this Court is not required to “review . . . a magistrate’s factual or legal

conclusions, under a de novo or any other standard . . . .” Thomas v. Arn, 474 U.S. 140, 150

(1985). Parties who fail to object to a Magistrate’s report and recommendation are also barred

from appealing a district court’s order adopting that report and recommendation. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981).

       Mr. Cater filed a timely objection to the initial Recommended Disposition. [R. 40.] The

Court acknowledges its duty to review Mr. Cater’s filings under a more lenient standard than the

one applied to attorneys because he is proceeding pro se. See Franklin v. Rose, 765 F.2d 82, 84-

85 (6th Cir. 1985). Under this more lenient construction, the objection is sufficiently definite to

trigger the Court’s obligation to conduct a de novo review. See 28 U.S.C. § 636(b)(1)(c). The

Court has satisfied that duty, reviewing the entire record, including the pleadings, the parties’

arguments, relevant case law and statutory authority, as well as applicable procedural rules. For

the following reasons, Mr. Cater’s objection will be OVERRULED.

                                                  I

       Judge Ingram sets forth the factual and procedural background of the case in his initial

Recommended Disposition. The Court mentions only key facts to frame its discussion and

analysis, incorporating Judge Ingram’s discussion of the record into this Order.

       Mr. Cater was charged with one count of possession of a firearm by a convicted felon.

[R. 1.] Afterwards, the Court appointed T. Hunter Payne to represent him. [R. 12.] With

counsel’s advice, Mr. Cater entered a guilty plea (without a written plea agreement), which

Judge Ingram accepted on January 26, 2016. [R. 23.] At the hearing, Mr. Cater conceded that

the government could establish the elements of the crimes charged in the Indictment. [R. 39.]

Mr. Cater admitted that he was a convicted felon who possessed a .22 revolver. Id. He admitted



                                                  2
there was no reasonable doubt that he was caught in possession of said firearm after fleeing from

police in a vehicle on November 22, 2014. Id. Accordingly, on May 27, 2016, Mr. Cater was

sentenced to 96 months’ imprisonment to run consecutively with his undischarged state sentence.

[R. 30.]

       On March 27, 2017, Mr. Cater filed his Motion to Vacate pursuant to § 2255, alleging

one claim of ineffective assistance of counsel. [R. 33 at 4.] In conjunction, Mr. Cater requests

an evidentiary hearing into this matter. Id. at 7. On August 2, 2017, Judge Ingram issued a

Report and Recommendation, recommending Mr. Cater’s claim be denied. [R. 39.] Mr. Cater

objects to that recommendation. [R. 40.]

                                                II

       As to the Motion to Vacate, Mr. Cater alleges ineffective assistance of counsel for his

attorney’s failure to investigate certain forensic evidence. [R. 33 at 4.] Judge Ingram

thoughtfully considered the claim and this Court is in agreement with his conclusions. The Court

now turns to Mr. Cater’s single objection to the Report and Recommendation. The Court is

obliged to conduct an evidentiary hearing “[u]nless the motion and the files and records of the

case conclusively show that the prisoner is entitled to no relief.” 28 U.S.C. § 2255. Under

Strickland v. Washington, Mr. Cater must prove both deficient performance and prejudice to

assert successfully an ineffective assistance of counsel claim. 466 U.S. 668, 687 (1984); Pough

v. United States, 442 F.3d 959, 964 (6th Cir. 2006).

                                                A

       Mr. Cater’s only objection is to Judge Ingram’s finding that the evidence satisfied the

elements of the crime, 18 U.S.C. § 922(g)(1). [R. 40 at 3.] Specifically, Mr. Cater argues that “a

handgun with a non-functional firing pin does not meet the definition of “firearm.” 18 U.S.C. §



                                                3
921(a)(3)(A); [R. 39 at 5.] He is wrong. A firearm is a firearm, whether functional or not. See

United States v. Yannott, 42 F.3d 999, 1006 (6th Cir. 1994); United States v. Butler, 101 F.

App’x 97, 98 (6th Cir. 2004); United States v. Alkufi, 636 Fed. Appx. 323, 329 (6th Cir. 2016);

United States v. Bandy, 239 F.3d 802, 805 (6th Cir. 2001); see also United States v. Mack, 258

F.3d 548, 552 (6th Cir. 2001).

       Under similar circumstances, a defendant challenged his conviction because his gun’s

firing pin was broken, rendering the weapon incapable of firing. Yannott, 42 F.3d at 1006. The

defendant argued that his weapon’s dysfunctionality precluded § 922(g)(1) charges. Id. The

Sixth Circuit disagreed and held that “[i]t is sufficient if the weapon was designed to expel a

projectile or could readily be converted to the do the same.” Id. at 1007. Mr. Cater’s case is no

different. Section 921(a)(3)(A) includes weapons “designed to… expel a projectile.” 18 U.S.C.

§ 921(a)(3)(A). The plain language of the statute supports a conviction for inoperable firearms.

18 U.S.C. § 921(a)(3)(A).

       Mr. Cater’s attorney reasonably declined to pursue the meritless argument that he now

advocates for. Although the Court is sympathetic to overworked public defense programs, their

lack of resources makes Mr. Cater’s argument no more plausible. He was properly charged as a

felon in possession of a firearm in contravention of 18 U.S.C § 922(g)(1). Having failed to

establish deficient counsel, Mr. Cater cannot satisfy the Strickland standard. As such, the record

“conclusively show[s] that [Mr. Cater] is entitled to no relief,” and the Court sees no reason to

grant his request for an evidentiary hearing into this matter. 28 U.S.C. § 2255.

                                                III

       After reviewing de novo the entire record, as well as the relevant case law and statutory

authority, the Court agrees with Judge Ingram’s thorough analysis of Mr. Cater’s claim. The



                                                 4
Court also denies a certificate of appealability pursuant to 28 U.S.C. § 2253(c) as to each issue

asserted. Under Rule 11 of the Federal Rules Governing § 2255 Proceedings, the “district court

must issue or deny a certificate of appealability when it enters a final order adverse to the

applicant . . . .” Rules Governing Section 2255 Proceedings, Rule 11. A certificate of

appealability may issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). As set forth by the United States Supreme Court,

this standard requires the petitioner to “demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.” See Slack v. McDaniel, 529

U.S. 473, 484; see also Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). Under this standard, the

Court believes that this order, which adopts and incorporates by reference the Magistrate Judge’s

Recommendation, is not sufficiently debatable to issue a certificate of appealability.

Accordingly, and the Court being otherwise sufficiently advised, it is hereby ORDERED as

follows:

       1.      Defendant/Movant Justin Cater’s Objection to the Recommended Disposition [R.

40] are OVERRULED;

       2.      The Magistrate Judge’s Recommended Disposition [R. 39] is ADOPTED as and

for the Opinion of this Court;

       3.      The Defendant’s Motion to Vacate [R. 33] is DISMISSED WITH

PREJUDICE;

       4.      A Certificate of Appealability is DENIED as to all issues raised by the

Defendant; and

       5.      JUDGMENT in favor of the United States will be entered contemporaneously

herewith.



                                                  5
This the 12th day of August, 2019.




                                     6
